Citation Nr: 0306170	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-33 504A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension with 
angina.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.

(The issue of entitlement to service connection for a 
psychiatric disorder will the subjects of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
January 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the RO which denied the claim of service 
connection for hypertension with angina and also denied the 
request to reopen the claim of service connection for a 
psychiatric disorder.

In August 1999, the Board remanded the claims to the RO for 
further development.

The Board notes that having currently decided by way of the 
present Board decision that the veteran has in fact submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for a psychiatric disorder, 
the Board will now undertake additional development with 
respect to the merits of the veteran's claim pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
development is completed, the Board will provide notice of 
the development as required by Rules of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's and/or his representative's response, 
the Board will prepare a separate decision addressing the 
merits of the veteran's claim of entitlement to service 
connection for a psychiatric disorder.


FINDINGS OF FACT

1.  In a March 1953 rating decision, the RO denied the claim 
of service connection for a nervous condition (i.e. a 
psychiatric disorder ).  The veteran did not appeal the 
adverse determination and thus, it became final.

2.  The evidence received since the March 1953 RO decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.

3.  Hypertension was first diagnosed several years following 
the veteran's service and is not shown to be related to 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and service incurrence is not presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2002).

2.  The veteran has submitted new and material evidence since 
the final March 1953 RO rating decision, which denied the 
claim of service connection for a psychiatric disorder, and 
thus the claim, is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

Generally, the provisions of this liberalizing law, to 
include the implementing regulations, are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holliday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Notably, 
however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.

Additionally, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim," for the 
purpose of reopening a claim.  38 C.F.R. § 3.156(a) (2002).  
Thus, the Secretary of VA specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  Because the veteran's request to 
reopen his claim for service connection for a psychiatric 
disorder was received in January 1997, well in advance of 
August 29, 2001, the implementing and amended regulations, as 
noted above, do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim of service 
connection for a psychiatric disorder.  Id; cf. Karnas v. 
Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's January 1997 request to reopen his claim of service 
connection.  38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45,620 (to be codified at 38 C.F.R. § 3.159(b)).

Additionally, the new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

A review of the record reveals that the duty to assist and 
the notification requirements under the VCAA have been 
satisfied.  The record reflects that the veteran and his 
representative were provided with the appealed rating 
decision dated in March 1997, a statement of the case dated 
in September 1997 and supplemental statements of case dated 
in April 1998, and February 2002.  The veteran was also 
provided a copy of the Board's August 1999 remand.  These 
documents provided notification of the information and 
medical evidence needed to support a request to reopen a 
previously denied claim, in addition to that which is 
necessary to substantiate a claim of entitlement to service 
connection.  These documents also informed the veteran of the 
evidence upon which his claim was denied.

Additionally, the Board observes that the veteran has also 
been provided with notice of the evidence he was responsible 
for submitting and what evidence VA would attempt to obtain 
on his behalf.  In this regard, a VA letter dated in August 
1997 informed the veteran of the evidence VA requested from 
Freeman and Bass, as well as informed the veteran of his 
responsibility to assist in obtaining this evidence.  The 
veteran was also informed of the time frame for submitting 
such evidence.  By a September 1999 letter, VA informed the 
veteran of the evidence necessary to substantiate his claims 
and of his responsibility to provide information so that VA 
could properly assist him.  Lastly, he was told what VA would 
do to assist him in obtaining evidence in support of his 
claims.  Additionally, in December 1999 and December 2000 
letters, VA informed the veteran of the evidence they were in 
the process of obtaining and again requested additional 
information from the veteran so that they could obtain 
evidence in connection with his claims.  In September 2001, 
the RO sent the veteran a letter which notified him of the 
VCAA, and informed him of the evidence needed to substantiate 
his claims.  The veteran was also informed of the evidence VA 
had obtained in connection with his appeal, what evidence VA 
was in the process of obtaining, and the type of evidence he 
was responsible for submitting.  Additionally, in an August 
1999 Board remand, the veteran was informed that he was 
responsible for submitting information necessary to obtain 
all treatment records since service for a psychiatric 
disorder and for hypertension.  In sum, VA letters from 1997 
to 2001 informed the veteran and his representative of which 
portion of the evidence was to be provided by the veteran and 
which part VA would attempt to obtain on behalf of the 
veteran.

Moreover, the RO has made reasonable efforts to develop the 
record, in that the service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  The RO has also requested and obtained both VA and 
private medical records and reports, and has scheduled him 
for a RO hearing.  

Under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran in this case, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Therefore, the claim as to whether new and material 
evidence has been submitted to reopen claims of service 
connection for a psychiatric disorder and the claim of 
service connection for hypertension are ready for appellate 
review.


II.  Service Connection for Hypertension with Angina

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
Service incurrence will be rebuttably presumed for certain 
chronic diseases, including cardiovascular-renal disease 
(including hypertension) which are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records from his April 1952 to 
January 1953 active duty show no elevated blood pressure or 
hypertension or any complaints of angina.  His January 1953 
discharge examination report reveals that he had a normal 
heart and that he had a blood pressure reading of 126/64.  
Additionally, there is no evidence of hypertension within the 
one-year presumptive period after service.  In a July 1979 
application for pension benefits, the veteran stated that he 
was first diagnosed as having hypertension in 1976, several 
years after his service discharge.  During an April 1998 RO 
hearing, the veteran testified that he did not know when he 
developed hypertension.  The first indication in the claims 
file of high blood pressure/hypertension is in the mid 
1980's, many years after service discharge.  Additionally, 
the Board observes that the veteran has not submitted any 
competent medical evidence linking his current hypertension 
with service.  In the absence of competent medical evidence 
linking post-service hypertension to service, including any 
incident thereof, the claim of service connection must be 
denied.

As there is no evidence of hypertension or angina in service 
and the veteran has not alerted VA of treatment records 
showing that he was diagnosed as having hypertension within 
one year of his service discharge, there is no additional 
development to undertake which will be beneficial to his 
claim of service connection for hypertension.  As noted 
previously, VA has attempted to obtain all records identified 
by the veteran. 

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

III.  New and Material Evidence to Reopen the Claim of 
Service Connection for a Psychiatric Disorder

In a March 1953 rating decision, the RO denied the veteran's 
claims for service connection for a nervous condition (i.e. 
psychiatric disorder).  The veteran did not appeal the 
adverse determination.  Because the veteran did not appeal 
the adverse March 1953 rating action, such decision is now 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a).

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is now required to give 
consideration to all of the evidence received since the last 
disallowance of this claim.

Under the laws administered by VA, service connection may be 
granted for disability resulting from disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  .  Certain chronic diseases, 
including a psychosis, which become manifest to a compensable 
degree within the year after service, will be rebuttably 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As previously mentioned, by a March 1953 decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a nervous condition.  When the RO denied the 
claim, it determined that the schizoid personality disorder 
which was diagnosed during service was a constitutional or 
developmental abnormality and as a result could not be 
considered a disability under VA law.  Evidence on file at 
the time of the March 1953 rating decision includes only the 
veteran's service medical records.  His service medical 
records show that in October 1952 he was diagnosed as having 
a schizophrenic reaction following an incident of jumping in 
a shallow river, apparently for the purpose of killing 
himself.  Upon additional psychiatric evaluation, it was 
determined that the veteran had no evidence of a psychosis 
and his diagnosis was changed from a schizophrenic reaction 
to a schizoid personality disorder.  It was reported that the 
prior diagnosis was in error and that the current diagnosis 
existed prior to service and was not aggravated by service.  

Evidence received since the March 1953 rating decision 
consists of a December 1984 treatment report which shows a 
diagnosis of anxiety neurosis.  The Board notes that at the 
time of the March 1953 rating decision, the veteran had not 
submitted evidence of a postservice diagnosis of a 
psychiatric disorder.  Thus, the evidence is new.  The 
evidence is also material.  In this regard, the Board 
observes that the basis for the 1953 RO denial was that the 
veteran had a personality disorder and that such was not 
considered a disability under VA law.  The additional 
evidence now includes evidence of a psychiatric disorder 
which is considered a disability under VA law.  The evidence, 
when taken into consideration with the evidence previously of 
record (service medical records showing that the veteran 
attempted to commit suicide in service), is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

Having determined that new and material evidence has been 
added to the record since the final March 1953 rating 
decision, the veteran's previously denied claim for service 
connection for a psychiatric disorder (nervous condition) is 
reopened.  The Board must now make a determination as to 
whether the evidence supports the claim of service connection 
for a psychiatric disorder.


ORDER

Service connection for hypertension is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disorder.  The 
appeal is granted to this extent only.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

